•— In a proceeding pursuant to CPLR article 78 to review a determination by the respondent Zoning Board of Appeals for the Town of Putnam Valley which denied petitioners’ application for an area variance, petitioners appeal from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered February 26,1982, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. There is substantial evidence to support the respondent Zoning Board of Appeals determination. In any event, we note that the board lacks jurisdiction to grant the requested area variance (see Matter ofPellicane v Nardy, 83 AD2d 842). The grant of an area variance affecting such a large tract of land (approximately 31 acres in this case) would invade the zoning province of the legislative body (Van Deusen v Jackson, 35 AD2d 58, affd 28 NY2d 608; cf. Matter of Cohalan v Schermerhorn, 77 Mise 2d 23). Damiarii, J. P., Lazer, Mangano and Gibbons, JJ., concur.